I question the availability of the remedy of mandamus in this action. It appears to me to be an attempted substitute for an action at law *Page 439 
to collect a debt under a contract. The general demurrer to the answer to the supplemental amended petition searches the record and tests the sufficiency of the amended and supplemental amended petitions. In my opinion, such petitions do not state a cause of action in mandamus.
Furthermore, in my opinion, the contract involved in this case should be held either valid or void in toto. It should not, by construction, be held valid to the extent that it permits the city of Columbus to retain the benefits of the contract with The Ohio State University but to repudiate its burdens.
If the contract is void, as claimed by the relator, a rescission should place the parties in statu quo and extinguish the easement of the city to maintain a trunk sewer across the university campus, until compensation is made therefor. *Page 440